UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 001-33300 NOTIFICATION OF LATE FILING CUSIP NUMBER 01644F-10-6 (Check one): o Form 10-K o Form 20-F o Form 11 -K x Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended: March 31, 2014 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: N/A Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION All American Pet Company, Inc. Full Name of Registrant Former Name if Applicable 1100 Glendon Avenue, 17th Floor Address of Principal Executive Office (Street and Number) Los Angeles, CA 90024 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) o (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. As of the date of this report, the Registrant’s Quarterly Report on Form 10-Q for the period ended March 31, 2014 could not be completed and filed within the prescribed time period without unreasonable effort or expense because additional time is required by the Registrant to compile underlying data and complete its financial statements. The Registrant expects to file Form 10-Q as soon as practicable and within the 5-day extension period provided under Rule 12b-25 promulgated under the Securities Exchange Act of 1934, as amended. 2 PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Name: Barry Schwartz Area Code and Telephone Number: (310) 689-7355 Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) been filed? If the answer is no, identify report(s). oYes xNo a. Annual report on Form 10-K for fiscal year endedDecember 31, 2013. Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year willbe reflected by the earnings statements to be included in the subject report or portion thereof? oYes xNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 3 All American Pet Company, Inc. has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 15, 2014 By: /s/ Barry Schwartz ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 4
